DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bjorn A. Johnson on 7/11/2022.

The application has been amended as follows: 
CLAIMS
Claims 1 and 16 have amended as follows.

1. (Currently Amended) A method, comprising:
activating a first polarization layer of a plurality of polarization layers via a first signal from a controller coupled to the plurality of polarization layers and deactivating a second polarization layer of the plurality of polarization layers via a second signal, wherein the first polarization layer that polarizes light at a first degree that is different from the second polarization layer that polarizes light at a second degree;
transmitting light from a hyperspectral light source through the first polarization layer and the second polarization layer;
detecting a first hyperspectral image with an array of pixels from the light that is polarized only by the first polarization layer that is activated by the first signal when the light is passed through the first polarization layer and the second polarization layer that is deactivated by the second signal; and
discarding data representing the first hyperspectral image based at least in part on determining, via the controller coupled to the array of pixels, that a quality of the first hyperspectral image that was polarized by the first polarization layer does not meet a threshold;
deactivating the first polarization layer and activating the second polarization layer of the plurality of polarization layers;
transmitting the light from [[a]] the hyperspectral light source through the first polarization layer and the second polarization layer;
detecting a second hyperspectral image with the array of pixels from the light that is polarized only by the second polarization layer when the light is passed through the first polarization layer and the second polarization layer, and
storing data representing the second hyperspectral image in a memory device based at least in part on determining, via the controller coupled to the array of pixels, that a quality of the second hyperspectral image that was polarized by the second polarization layer meets the threshold.

16. (Currently Amended) An apparatus, comprising:
a hyperspectral sensor coupled to a controller;
a stacked polarizer including a first polarization layer, a second polarization layer, a third polarization layer, and a fourth polarization layer, wherein the first, second, third, and fourth polarization layers are coupled to the controller;
an array of image sensor cells coupled to the controller; and
a memory device coupled to the controller, wherein the controller is configured to:
activate the first polarization layer via a first signal from the controller and cause the array of image sensor cells to detect a first hyperspectral image from a light source input that is polarized only by the first polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer; 
activate the second polarization layer via a second signal from the controller and cause the array of image sensor cells to detect a second hyperspectral image from the light source input that is polarized only by the second polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer;
activate the third polarization layer via a third signal from the controller and cause the array of image sensor cells to detect a third hyperspectral image from the light source input that is polarized only by the third polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer; and
activate the fourth polarization layer via a fourth signal from the controller and cause the array of image sensor cells to detect a fourth hyperspectral image from the light source input that is polarized only by the fourth polarization layer when passed through the first polarization layer, the second polarization layer, the third polarization layer, and the fourth polarization layer,
wherein the first, second, and third hyperspectral images are discarded in response to a pixel quality of the first, second, and third hyperspectral images being below a threshold quality, and
wherein the fourth hyperspectral image is stored in [[the]] a memory device in response to a pixel quality of the fourth hyperspectral image being above the threshold quality.

Reasons for Allowance
Claims 1, 5-8, 12-14, 16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest a method, comprising:
deactivating the first polarization layer and activating the second polarization layer of the plurality of polarization layers;
transmitting light from a hyperspectral light source through the first polarization layer and the second polarization layer;
detecting a second hyperspectral image with the array of pixels from the light that is polarized only by the second polarization layer when the light is passed through the first polarization layer and the second polarization layer, and
storing data representing the second hyperspectral image in a memory device based at least in part on determining, via the controller coupled to the array of pixels, that a quality of the second hyperspectral image that was polarized by the second polarization layer meets the threshold, in combination with other claim limitations.
Claims 5-7 are allowed as being dependent from claim 1.

Regarding claim 8, the prior art of the record fails to show or fairly suggest an apparatus, comprising:  
wherein the control circuitry is configured to:
activate the fourth polarization layer of the each image sensor cell of the array of image sensor cells, while the first, second, and third polarization layers of each image sensor cell of the array of image sensor cells are deactivated, and cause the array of image sensor cells to detect a fourth hyperspectral image polarized with only the fourth polarization layer in response to the light source passing through the first, second, third, and fourth polarization layers,

wherein the first, second, and third hyperspectral images are discarded in response to a pixel quality of the first, second, and third hyperspectral images being below a threshold quality, and
wherein the fourth hyperspectral image is stored in a memory device in response to a pixel quality of the fourth hyperspectral image being above the threshold quality, in combination with other claim limitations.
Claims 12-14 are allowed as being dependent from claim 8.

Claim 16 is allowed for the same reasons given in claim 8.
Claims 18-20 are allowed as being dependent from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        7/11/2022